DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “ 158),  in ll. 4 of the respective claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “checking whether the at least one group of consumers behaves corresponding to a request to change its consumption” which is unclear what the term or phase “behaves” is referring too? The examiner isn’t sure if the behaves is referring to a request to change its consumption or if the behaves refers to the consumers action following a request to change its consumption? For the purpose of examination the examiner will interpret a request to change its consumption to mean checking whether the power consumption is either of the following reduced, increased or directed to shutting off power to the respective consumers in view of the applicants disclosure or specification. Further, the claim recites “at least one algorithm” however it indefinite and not clear exactly what the algorithm is exactly. Therefore, for the purpose of examination the examiner will interpret the algorithm to be related to the process of controlling the preferred amount of power needed/requested by the load or consumer. 
Claim 3 recites “ maximum algorithm, an average algorithm, a minimum algorithm, a delta algorithm, an inverse delta algorithm, a differential algorithm” which is unclear what each algorithm recited is exactly. For the purpose of examination the examiner will interpret the algorithm recited in the respective claim to be equivalent to a threshold or value. 
Claim 5, recites “wherein measuring results ascertained during a transition are used” is unclear what the term transition is referring too exactly? The transition needs to be clearly defined in the claim. 
Claims 7 and 8  recites the term “degraded and degradation” which is unclear and not understood what the terms means written with respect to the other claim language. The examiner isn’t sure if terms is implying when the consumer devices are turned or switch on or off, have some sort of failure and any other possible conditions related to the consumer devices or load. 
Claims 2, 4, 6, 9-12 are also rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims are dependent upon base claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Froschl et al. (DE 102018202739).

Regarding claims 1 and 12, Froschl et al. in [Figs. 1-4], discloses a method “module” [such that the method for operating an onboard power system of vehicle is performed via a control unit 103. See page 2 and ll. 12-13. A software program is set up to be executed on a processor, e.g. controller of a vehicle. The storage medium may include the software program that is set up to run on a processor. Thereby, the storage medium is a module integrated into the control unit 103, See page 6, ll. 1-5] for checking a behavior of at least one group of consumers in a motor vehicle, the method comprising: 
checking whether the at least one group of consumers behaves corresponding to a request to change its consumption is interpreted by the examiner to mean checking whether the power consumption is either of the following reduced, increased or directed to shutting off power to the respective consumers [such that the components or consumers 102 can thus communicate to the control unit 103 their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes include either of the following: small, medium, high power consumption to the control unit 103 is carried out based on part of the consumer information. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4. Furthermore, the control unit 103 may be arranged to make a decision in particular on the basis of consumer information of which subnetwork 110, 120, and a consumer 102 how much power should be used the consumer 102, See page 8, ll. 12-14], the checking including: 
measuring a power consumption of the at least one group of consumers [such that a consumer 102 may have a measuring module with which the current value of the load voltage 402 can be measured, See page 8, ll. 16-17]; and comparing the measured power consumption to a modeled consumption calculated based on a dynamic model of the at least one group of consumers, at least one algorithm being used for the comparison [The current value of the consumer voltage 402 can then on the basic of cost characteristics relating to the consumer 102 be converted into a cost or debit value. This is exemplary in Figs. 2A and 2B which shows a state characteristic 200 that are for different values 210 the consumer voltage 402 different state values 220 displays. The state values 220 can be between a minimum value and a maximum value  Fig. 2B shows an conversion curve 240 that allows the state value of a consumer into a cost or debit value. The minimum and maximum values is done based on a comparison of the current and voltage of the consumers converted into a cost or debit value. The conversion of the cost and debit value is carried done on a molded consumption calculation based on a dynamic model of the consumers and at least one algorithm being used for the comparison to achieve the optimal state, such that as mentioned above the indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement, such that the control unit 103 may be arranged to make a decision in particular on the basis of consumer information of which subnetwork 110, 120, and a consumer 102 how much power should be used the consumer 102, See page 8, ll. 18-44].
Regarding claim 2,  Froschl et al.  discloses the method as recited in claim 1, wherein a parameter of the at least one group of consumers is measured, which represents the consumption of the at least one group of consumers, and the parameter is compared to a threshold value [such that a consumer 102 may have a measuring module with which the current value of the load voltage 402 can be measured. See page 8, ll. 16-17. The current value of the consumer voltage 402 can then on the basic of cost characteristics relating to the consumer 102 be converted into a cost or debit value. This is exemplary in Figs. 2A and 2B which shows a state characteristic 200 that are for different values 210 the consumer voltage 402 different state values 220 displays. The state values 220 can be between a minimum value and a maximum value  Fig. 2B shows an conversion curve 240 that allows the state value of a consumer into a cost or debit value. The minimum and maximum values is done based on a comparison of the current and voltage of the consumers converted into a cost or debit value, See page 8, ll. 18-44].
Regarding claim 3, Froschl et al. discloses the method as recited in claim 1, wherein, within a scope of the check of a degradation, at least one algorithm is used, which is selected from a group encompassing a maximum algorithm, an average algorithm, a minimum algorithm, a delta algorithm, an inverse delta algorithm, a differential algorithm [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4. Furthermore, mains voltage of the subnetworks can be adjusted essentially independently of one another or may have the same or different rated voltages. The mains voltage of a subnetwork can then be varied within a certain voltage range around the respective rated voltage from -30% or -40% below to +30% or +40% above the rated voltage. The individual setting of the grid voltages in the at least two subnetworks can be used to optimize the operation of electrical loads of the power plant network, See page 2, ll. 12-22].   
Regarding claim 4, Froschl et al. discloses the method as recited in claim 3, wherein all algorithms run simultaneously within the scope of the check [such that a software program may be set up to be executed on a processor e.g. controller of the vehicle and thereby perform the method. The storage medium may include the software program that is set up to run on the processor and thereby perform the method, Further, the procedure is repeated regularly. In particular, repeated, e.g. periodically, for a sequence of time interval and optimized quasi-continuously, See page 5, ll. 26-29 and page 6, ll. 1-5 ].  
Regarding claim 5, Froschl et al. discloses the method as recited in claim 3, wherein measuring results ascertained during a transition are used [such that a consumer 102 may have a measuring module with which the current value of the load voltage 402 can be measured, See page 8, ll. 16-17].  
Regarding claim 6, Froschl et al. discloses the method as recited in claim 1, further comprising: establishing prior to the request that an overall power consumption is too high [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4. Furthermore, mains voltage of the subnetworks can be adjusted essentially independently of one another or may have the same or different rated voltages. The mains voltage of a subnetwork can then be varied within a certain voltage range around the respective rated voltage from -30% or -40% below to +30% or +40% above the rated voltage. The individual setting of the grid voltages in the at least two subnetworks can be used to optimize the operation of electrical loads of the power plant network, See page 2, ll. 12-22].  
Regarding claim 7, Froschl et al The method as recited in claim 1, wherein a group of consumers in which an excessive power consumption is established is degraded [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4. Furthermore, mains voltage of the subnetworks can be adjusted essentially independently of one another or may have the same or different rated voltages. The mains voltage of a subnetwork can then be varied within a certain voltage range around the respective rated voltage from -30% or -40% below to +30% or +40% above the rated voltage. The individual setting of the grid voltages in the at least two subnetworks can be used to optimize the operation of electrical loads of the power plant network, See page 2, ll. 12-22].
Regarding claim 8, Froschl et al. discloses the method as recited in claim 1, wherein the group of consumers, in which it is established that a power consumption savings after a degradation is less than a power consumption savings request, is degraded [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4.Furthermore, mains voltage of the subnetworks can be adjusted essentially independently of one another or may have the same or different rated voltages. The mains voltage of a subnetwork can then be varied within a certain voltage range around the respective rated voltage from -30% or -40% below to +30% or +40% above the rated voltage. See page 2, ll. 12-22. The individual setting of the grid voltages in the at least two subnetworks can be used to optimize the operation of electrical loads of the power plant network. See page 2, ll. 20-23. In addition the consumer information for a consumer may include cost characteristics indicative of a cost value and also indicate the amount of electrical power that is being consumed or is being obtained from the consumer. The first and second subnetworks may then be operated by one or more consumers of the plurality of consumers, depending on the amount of power purchased “requested”], See page 3, ll. 34-44.
Regarding claim 9, Froschl et al. discloses the method as recited in claim 1, wherein the group of consumers, in which it is established that the power consumption increase after a restoration or after a switch-on is smaller than a necessary power consumption increase request, is restored or switched on [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement, See page 7, ll. 46 thru page 8, ll. 1-4].
Regarding claim 10, Froschl et al. discloses the method as recited in claim 1, wherein power of one or multiple groups of consumers is controlled by a switch-on and shut-off cycle, without it being necessary to know a state of the one or multiple groups of consumers, an average consumption being calculated and used to estimate whether the group of consumers has carried out, without errors, a degradation or restoration or switch-on or shut-off request[such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4. Furthermore, the consumer may be arranged to selectively and/or partially draw electrical energy from the first and/or second subnetwork via one or more coupling elements. The one or more coupling elements includes switches with galvanic connection to a subnetwork can be made or prevented. The coupling elements can then be controlled depending on the power information, See page 2, ll. 23-33].   
Regarding claim 11, Froschl et al. discloses the method as recited in claim 1, wherein at least one energy store [see either energy storage devices 111 or 121 in Fig. 1] is provided, which supplies at least one safety-relevant consumer [see either consumers 112, 122 or 102 in Fig. 1], at least one electronic load distributor [see either power distributor 113 or 123 in Fig. 1] being provided, via which the safety-relevant consumer [see either consumers 112, 122 or 102 in Fig. 1] is activated and safeguarded, the energy store [see 111/121 in Fig. 1] being connected to the electronic load distributor [see 113/123 in Fig. 1], a DC-DC converter [see power source unit 101 which includes a voltage converter used to connect respective load to multiple subnets by converting a high-voltage electrical system 100 of the vehicle to a low-voltage electrical system 120, shown in Figs. 1 and 4, See page 6, ll. 38 thru page 7, ll. 1-21] suppliable by a further energy store [see 11/121 in Fig. 1] being connected to the electronic load distributor [see 113/123 in Fig. 1] for an alternative supply of the safety-relevant consumer [see consumers 102, 112 or 122 in Fig. 1], and at least one further consumer being supplied with power between the DC-DC converter [see 101 in Fig. 1 which includes the voltage converter shown in Fig. 4,  See page 6, ll. 38 thru page 7, ll. 1-21] and the electronic load distributor [see 113/123 in Fig. 1], at least one electrical parameter being detected at the DC-DC converter and/or at the electronic load distributor and/or at consumers to ascertain an electrical consumption of the consumer, and the consumption of the consumer being compared to a limiting value and, when the limiting value is exceeded, measures being taken for reducing the consumption of the consumer [such that the control unit 103 communicate their own prioritization of an optimization criterion. Further, the transmission of the components or consumers 102 determined power consumption classes e.g. small, medium, or high power consumption to the control unit 103. The indicated power consumption can be dynamically coupled to the current and/or possibly the predicted power requirement. See page 7, ll. 46 thru page 8, ll. 1-4.Furthermore, mains voltage of the subnetworks can be adjusted essentially independently of one another or may have the same or different rated voltages. The mains voltage of a subnetwork can then be varied within a certain voltage range around the respective rated voltage from -30% or -40% below to +30% or +40% above the rated voltage. See page 2, ll. 12-22. The individual setting of the grid voltages in the at least two subnetworks can be used to optimize the operation of electrical loads of the power plant network. In addition the consumer information for a consumer may include cost characteristics indicative of a cost value and also indicate the amount of electrical power that is being consumed or is being obtained from the consumer].  
Regarding claim 13, Froschl et al. discloses the module as recited in Claim 12, wherein the module is integrated into a control unit of the motor vehicle [such that the method for operating an onboard power system of vehicle is performed via a control unit 103, See page 2, ll. 12-13. A software program is set up to be executed on a processor, e.g. controller of a vehicle. The storage medium may include the software program that is set up to run on a processor. Thereby, the storage medium is a module integrated into the control unit 103, See page 6, ll. 1-5]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/19/22

/DANIEL KESSIE/Primary Examiner, Art Unit 2836